Case 1:21-cv-06691-ER Document6 Filed 08/31/21 Page 1 of1

|

' Oppenheim
O+Z + Zebrak, LLP

 

Matthew I. Fleischman

4530 Wisconsin Ave. NW | 5th Floor
Washington, DC 20016

T: (202) 851-4070 | F: (866) 766-1678
fleischman@oandzlaw.com | ww.oandzlaw.com

The.application is S granted:
August 27, 2021 ! ee erien.:

VIA HAND DELIVERY aA ?.

(docket currently under seal) Edgardo Rambs, U.S.D.J.

The Honorable Edgardo Ramos Dated: Avy BN, 20% \
Thurgood Marshall U.S. Courthouse New York, New York 10007
40 Foley Square, Courtroom 619

New York, NY 10007

 

Re: Bedford, Freeman & Worth Publishing Group, LLC d/b/a Macmillan Learning
etal. v. Does 1-28 d/b/a alltextbookpro.com et al., S.D.N.Y. Case No. 21-CV-6691-ER

Dear Judge Ramos:

Pursuant to Section 1(A) of the Court’s Individual Rules & Practices in Civil Cases
and the Court’s Ex Parte Order dated August 9, 2021, Plaintiffs Bedford, Freeman &
Worth Publishing Group, LLC d/b/a Macmillan Learning, Cengage Learning, Inc.,
Elsevier Inc., McGraw Hill LLC, and Pearson Education, Inc. (“Plaintiffs”) hereby file the
enclosed Declaration of Service of Process. Now that Defendants have been served with
the Complaint, the Ex Parte Order, and Plaintiffs’ papers in support, Plaintiffs also request
that the docket be unsealed.

Respectfully submitted,

Matthew I. Fleischman
